Dismissed w.o.j. and Opinion Filed June 28, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00703-CV

                                  IN RE JUAN LOPEZ, Relator

                 Original Proceeding from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F16-40682-I

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Whitehill
                                     Opinion by Justice Lang
       In this original proceeding, relator Juan Lopez seeks a writ of mandamus directing Felicia

Pitre, Dallas County District Clerk, to transmit to the Texas Court of Criminal Appeals a copy of

relator’s application for writ of habeas corpus purportedly filed in the trial court.

       This Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a) (court of

appeals may only issue writ of mandamus against district and county judges or as necessary to

enforce jurisdiction of appellate court); In re Simpson, 997 S.W.2d 939, 939 (Tex. App.—Waco

1999, orig. proceeding) (dismissing petition for writ of mandamus that sought a writ compelling

district clerk to accept a motion for filing). Relator has no appeal pending in this Court. Further,

only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction felony

proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); In re McAfee, 53 S.W.3d

715, 717 (Tex. App.—Houston [1st Dist.] 2001, no pet.); Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding). As such, our jurisdiction is not in

jeopardy. We, therefore, lack writ jurisdiction over the district clerk. See, e.g., In re Reese, No.

05-17-00607-CV, 2017 WL 2610039, at *1 (Tex. App.—Dallas June 16, 2017, orig. proceeding)

(dismissing proceeding seeking writ against district clerk for refusing to file documents).

       Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE




180703F.P05




                                                –2–